Detailed Action
This office action is for US application number 16/008,661 evaluates the claims as filed on January 5, 2022. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 5, 2022 has been entered.

Response to Arguments
Applicant's arguments filed January 5, 2022 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Cain teaches all the newly-amended limitations and is capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicant’s argument that claims have been amended to address the previously noted clarity issue (Remarks p. 9), Examiner notes that claims read more clearly but some clarity issues remain as detailed below.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
As to claim(s) 1, 2, 6-9, 12, and 13, the specification appears to lack proper antecedent basis for the longitudinal reference axis of the operative element engagement portion extends perpendicularly to the arcuate axis of translation at all positions of adjustment of the second arm engagement portion along the arcuate axis of translation of claim 1 lines 31-34. That is, the longitudinal reference axis of the operative element engagement portion is not shown or described in the specification and was not originally claimed to extend perpendicularly to the arcuate axis of translation at all positions of adjustment of the second arm engagement portion along the arcuate axis of translation. Thus, the specification fails to provide proper antecedent basis for the longitudinal reference axis of the operative element engagement portion extends perpendicularly to the arcuate axis of translation at all positions of adjustment of the second arm engagement portion along the arcuate axis of translation of claim 1 lines 31-34. Examiner suggests amending as ‘extends generally perpendicularly’ or ‘extends substantially perpendicularly’.
As to claim(s) 1, 2, 6-9, 12, and 13, the specification appears to lack proper antecedent basis for the longitudinal reference axis of the operative element engagement portion intersects the virtual reference axis at a different point for each of the positions of adjustment of the second arm engagement portion along similar point’ or ‘at a different angle’.

Claim Objections
Claim(s) 1 and 9 is/are objected to because of the following informalities:  
Claim 1 lines 30-31 should read “and the virtual reference axis L1 lay in a common plane”.
Claim 1 line 31-32 should read “wherein the longitudinal reference axis L2 of the operative element engagement portion extends perpendicularly”.  
Claim 1 lines 35-36 should read “operative element engagement portion intersects the virtual reference axis L1 
Claim 1 lines 35-36 should read “such that the longitudinal reference axis L2 of the operative element engagement portion”.
Claim 9 line 9 should read “at a point LPT define[[s]]d by the position”.
Appropriate correction is required.

Claim Interpretations/Notifications - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: localizing pinning member in claim 1 line 4, a second arm engagement portion in claim 1 line 19, a second arm engagement portion in claim 1 lines 19-20, am angular adjustment body mounting portion in claim 1 line 21, and an operative element in claim 1 line 27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 2, 6-9, 12, and 13 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claim(s) 1, 2, 6-9, 12, and 13, the longitudinal reference axis of the operative element engagement portion extends perpendicularly to the arcuate axis of translation at all positions of adjustment of the second arm engagement portion along the arcuate axis of translation of claim 1 lines 31-34 appears to be new matter. That is, the longitudinal reference axis of the operative element engagement portion is not shown or described in the specification and was not originally claimed to extend perpendicularly to the arcuate axis of translation at all positions of adjustment of the second arm engagement portion along the arcuate axis of translation. Thus, the longitudinal reference axis of the operative element engagement portion extends  generally perpendicularly’ or ‘extends substantially perpendicularly’.
As to claim(s) 1, 2, 6-9, 12, and 13, the longitudinal reference axis of the operative element engagement portion intersects the virtual reference axis at a different point for each of the positions of adjustment of the second arm engagement portion along the arcuate axis of translation of claim 1 lines 34-38 appears to be new matter. That is, is not shown or described in the specification and was not originally claimed. Further, such appears to contradict the purpose for the disclosed device to enable precise localization of the lesion and access to it by triangulating an angled entry point and the pinning member (¶s 52-56) for the structures shown in at least Fig. 4. Thus, the longitudinal reference axis of the operative element engagement portion intersects the virtual reference axis at a different point for each of the positions of adjustment of the second arm engagement portion along the arcuate axis of translation of claim 1 lines 34-38 constitutes new matter. Examiner suggests amending such ‘at a similar point’ or ‘at a different angle’.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1, 2, 6-9, 12, and 13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Claim(s) 1 is/are unclear with regards to a second arm engagement portion in claim 1 line 19, a second arm engagement portion in claim 1 lines 19-20, an angular adjustment body mounting portion in claim 1 line 21, and an operative element in claim 1 line 27 as the original disclosure does not appear to define these terms to enable ascertainment of their intended scope and equivalents thereof. Examiner is interpreting these terms broadly and suggests amending to clarify.
Claim(s) 1 recites/recite the limitation the angular adjustment body" in line 24.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “wherein the second arm engagement portion and the angular adjustment body mounting portion are jointly configured for enabling the moveable guide to be adjusted to a plurality of positions along an arcuate axis of translation of the angular adjustment body mounting portion”.
Claim(s) 1 recites/recite the limitation "the virtual reference axis" in lines 31 and 34-35.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests lines 12-14 amending as, “wherein the localizing pinning member has a first axis [[L1]] extending along a longitudinal centerline thereof through a tip portion thereof to define a virtual pathway having a virtual reference axis L1 colinear with the first axis, wherein the first axis”.
As to claim(s) 1, the longitudinal reference axis of the operative element engagement portion intersects the virtual reference axis at a different point for each of angle for each of the positions of adjustment of the second arm engagement portion along the arcuate axis of translation.”.
Claim(s) 2 recites/recite the limitation "the first entry access" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “creating [[the]]a first entry access”.
Claim(s) 6 recites/recite the limitation "the second axis" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “enables the longitudinal reference axis L2 to be set”.
Claim(s) 7 is/are unclear with regards to a drill, a punch or a pin in line 3 that is in addition to the operative element of claim 1 line 37 as the original disclosure does not appear to define the operative element to enable ascertainment of their intended scope and equivalents thereof. Examiner is interpreting this as referring to, and suggests amending as, “opening extending therethrough for passing the operative element 
Claim(s) 7 recites/recite the limitation "the first entry access" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “[[the]]a first entry access to a desired depth”.
Claim(s) 8 recites/recite the limitation "the guide component " in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “and the moveable guide 
Claim(s) 8 recites/recite the limitation "the same plane" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “oriented in the [[same]]common plane.”.
Claim(s) 9 recites/recite the limitation "the second axis" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “enables the longitudinal reference axis L2 to be set”.
Claim(s) 12 is/are unclear with regards to an elongated operative element in line9 that is in addition to the operative element of claim 1 line 37 as such does not appear to be disclosed. Examiner is interpreting this as referring to, and suggests amending as, “the operative element engagement portion of the moveable guide includes an opening for having  the operative element engaged therewith”.
Claim(s) 13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6-9, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cain (US 5,334,205).
As to claims 1, 2, 6-9, 12, and 13, Cain discloses a system (Figs. 3-5) capable of use for accessing extra articular lesions, intra osseous lesions, abnormalities, bone marrow lesions, or all of the preceding conditions within a bone (if one so chooses, shown in Fig. 5 for use with bone, e.g. if there were an abnormality positioned in the edge of sacrum below or to the left of the location of 30 shown in Fig. 5; i.e. the system is capable of having the pinning member inserted near such an abnormality and being 1 colinear with the first axis (Figs. 3 and 5), wherein the first axis extends generally perpendicular to the first arm portion (Figs. 3 and 5), and wherein the second arcuate arm portion extends from and is integral to the second end of the first arm portion (Figs. 3 and 5); and a moveable guide (66, 44, 40, 42, 46) having a second arm engagement portion (44, 40, 42, 46) and an operative element engagement portion (66), wherein the second arm engagement portion is engaged with an angular adjustment body mounting portion (48) of the second arcuate arm portion (Fig. 3), wherein the second arm engagement portion and the angular adjustment body mounting portion are jointly capable of enabling the moveable guide to be adjusted to a plurality of positions along an arcuate axis of 
wherein the operative element engagement portion is capable of enabling an operative element (70, Fig. 5, col. 4 lines 40-41) to be engaged therewith with a longitudinal axis thereof constrained to extend colinearly with a longitudinal reference axis L2 of the operative element engagement portion (due to the opening is shown holding another structure in Fig. 3 using dashed lines and shown in Fig. 5 with pin 70 inserted therethrough, col. 4 lines 33-45), wherein the longitudinal reference axis L2 of the operative element engagement portion and the virtual reference axis L1 lay in a common plane (Figs. 3 and 5) and wherein the longitudinal reference axis L2 of the operative element engagement portion extends generally perpendicularly to the arcuate axis of translation at all positions of adjustment of the second arm engagement portion along the arcuate axis of translation (Figs. 3 and 5) such that the longitudinal reference axis L2 of the operative element engagement portion intersects the virtual reference axis L1 at a different angle for each of the positions of adjustment of the second arm engagement portion along the arcuate axis of translation (Figs. 3 and 5, col. 3 lines 59-62). As to claim 2, Cain discloses that utilization of the localizing pinning member is capable of including positioning the localizing pinning member onto cartilage or subchondral bone to define the virtual pathway through the lesion or abnormality to locate or stabilize or both prior to creating a first entry access (if one so chooses, Fig. 5, col. 4 lines 4-6). As to claim 6, Cain discloses that the adjustment of the moveable guide relative to the angular adjustment body mounting portion of the second arcuate arm portion enables the longitudinal reference axis L2 to be set or fixed at a position claim 7, Cain that the operative element engagement portion of the moveable guide has an opening extending therethrough (see illustration of Fig. 3, Fig. 5, col. 4 lines 35-41) capable of use for passing a drill, a pin or a punch (70, Fig. 5, col. 4 lines 40-41) through the moveable guide to form a first entry access to a desired depth within the bone (Fig. 5, col. 4 lines 35-41). As to claim 8, Cain discloses that an additional entry access is able to be created by moving a position of the localizing pinning member into the first entry access (Fig. 5 shows that the structure is capable of being used for such a function as no structures would interfere with such placement) using the first entry access and the moveable guide to position and direct the additional entry access to be oriented in the common plane as the first entry access (Figs. 4 and 5). As to claim 9, Cain discloses that the adjustment of the moveable guide relative to the angular adjustment body mounting portion of the second arcuate arm portion enables the longitudinal reference axis L2 to be set or fixed at a position corresponding to a desired first entry access point (Figs. 3 and 5, col. 3 lines 59-62); a first line extends along a track of the virtual pathway of the localizing pinning member in the first entry access (Fig. 5) and a second line extends along a track of the drill, pin or punch forming the additional entry access (Fig. 5, col. 4 lines 40-41); and the first and second lines intersect at a point LPT defined by the position corresponding to the desired first entry access point (Figs. 3 and 5, col. 3 lines 59-62). As to claim 12, Cain discloses that the second arcuate arm portion extends arcuately from the second end of the first arm portion to an end of the second arcuate arm portion (Figs. 3 and 5); the angular adjustment body mounting portion of the second arcuate arm portion includes a curved 2 of the operative element engagement portion extends colinearly along a longitudinal centerline axis of the opening (Figs. 3 and 5, col. 4 lines 35-41). As to claim 13, Cain discloses that the moveable guide is configured along the second arcuate arm at any angle between 30[Symbol font/0xB0] up to 60[Symbol font/0xB0] relative to the localizing pinning member (in as much as Applicant’s, Figs. 3 and 5). 
Cain is silent to the generally perpendicular angle that the longitudinal reference axis L2 of the operative element engagement portion extends from relative to the arcuate axis of translation at all positions of adjustment of the second arm engagement portion along the arcuate axis of translation being perpendicular. 
It would have been an obvious matter of design choice to one skilled in the art before the effective filing date of the claimed invention to construct the generally perpendicular angle that the longitudinal reference axis L2 of the operative element engagement portion extends from relative to the arcuate axis of translation at all positions of adjustment of the second arm engagement portion along the arcuate axis of translation as disclosed by Cain to be perpendicular, since Applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of 

    PNG
    media_image1.png
    972
    1683
    media_image1.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775